In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-2096
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

LAWRENCE MANYFIELD, SR.,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
         No. 1:09-cr-00157-1 — Matthew F. Kennelly, Judge.
                     ____________________

     SUBMITTED APRIL 28, 2020 — DECIDED JUNE 11, 2020
                 ____________________

   Before EASTERBROOK, RIPPLE, and SCUDDER, Circuit Judges.
    RIPPLE, Circuit Judge. After Lawrence Manyfield admitted
several violations of his supervised release, the district court
revoked his term of supervision and sentenced him to twen-
ty-four months in prison followed by a lifetime term of su-
pervised release. The parties agree on appeal that the court
neither gave adequate notice of the conditions of supervision
(many of which we have deemed vague) nor sufficiently ex-
plained its reasons for imposing them. They disagree, how-
2                                                 No. 19-2096

ever, about the proper scope of the remand. We conclude
that the court properly justified the prison sentence and term
of supervised release and, therefore, remand only for further
consideration of the release conditions.
    Mr. Manyfield pleaded guilty in 2011 to one count of
possessing child pornography in violation of 18 U.S.C.
§ 2252A(a)(5)(B); he was sentenced to 120 months in prison
and a fifteen-year term of supervision. Within a year of
Mr. Manyfield’s release from prison, his probation officer
twice found him in possession of a cell phone with internet
connectivity, in violation of his conditions of release. A fo-
rensic exam of one phone showed that Mr. Manyfield had
created several email and social-media accounts and ac-
cessed pornographic websites—actions that his release con-
ditions also prohibited. Through those accounts,
Mr. Manyfield also had sent messages to several people ask-
ing for pictures of them with their children, and the officer
found five hard-copy photos of what “appear[ed] to be mi-
nor females in sexually provocative poses.” 1
    Mr. Manyfield’s probation officer filed a petition to re-
voke his supervised release based on these and other viola-
tions.   Supplemental     reports    further    noted    that
Mr. Manyfield failed to attend a sex-offender-treatment pro-
gram and followed Twitter accounts advertising images of
underage girls. Given Mr. Manyfield’s repeated disregard
for the conditions of his release and the apparent risk he
posed to the community, the officer recommended eighteen
months’ imprisonment (above the range recommended by
the policy statements in Chapter Seven of the Sentencing

1 Rawle 110 at 6.
No. 19-2096                                                   3

Guidelines) to be followed by a lifetime term of supervised
release with twenty-two mandatory, discretionary, and spe-
cial conditions. Mr. Manyfield did not dispute the allega-
tions but argued that the recommended sentence was exces-
sive in view of the factors in 18 U.S.C. § 3553(a) and empha-
sized a need for treatment instead of reincarceration. He fur-
ther asked that supervised release, if any, be limited to an-
other fifteen-year term, and he objected to a few of the pro-
posed conditions.
    At the hearing that followed, Mr. Manyfield admitted a
total of eight violations, and the district court heard sentenc-
ing arguments. Citing concerns about the seriousness of the
offense, Mr. Manyfield’s risk to the community, and the
need for specific deterrence, the Government recommended
a twenty-four-month sentence—the maximum allowed un-
der 18 U.S.C. § 3583(e)(3). For his part, Mr. Manyfield noted
that the range under the applicable policy statements was
four to ten months’ imprisonment, explained that he needed
a phone to schedule doctor appointments, and emphasized
that he had not acted on the fantasies reflected in the porno-
graphic materials. He acknowledged that he must follow the
conditions and, in light of his age (sixty-seven) and medical
conditions, requested a prison sentence within the range and
a fifteen-year term of supervision.
   The court revoked Mr. Manyfield’s supervised release
and sentenced him to twenty-four months in prison, explain-
ing that he was a danger to the community and that the
maximum term was necessary to deter him. The court noted
that it did not intend to further punish Mr. Manyfield for
past conduct, but his criminal history—including abusing
4                                                         No. 19-2096

his minor stepdaughter—was still a “relevant factor.” 2 It fur-
ther explained that if Mr. Manyfield needed a cell phone, he
should have asked his probation officer for help getting one
without internet capabilities. The reports, moreover, showed
that Mr. Manyfield used an encrypted internet connection to
conceal his internet use. In light of Mr. Manyfield’s “ram-
pant” violations, the court concluded that this was not a sit-
uation in which he had “tried his best.” 3 “[T]he only reason
I’m going to impose a 24-month sentence,” the court stated,
“is because I can’t impose more. … If I could impose a
48-month sentence, I would … .” 4
    Without further explanation, the court also imposed
“lifetime supervised release with the same conditions that
were imposed before.” 5 The court neither read the condi-
tions aloud nor asked whether Mr. Manyfield (who had
counsel present) waived reading. When the written judg-
ment issued, it contained many conditions that had not been
proposed in the revocation petition. Further, several of these
conditions have been questioned or deemed vague since
Mr. Manyfield’s original sentencing. 6 The written judgment
also reflected the imposition of eight concurrent prison sen-
tences and terms of supervision (one for each violation), but,

2   R.136 at 26:21.
3 Id. at 29:1, 28:13.
4 Id. at 29:4–7.
5 Id. at 29:11–13.
6 For example, the conditions included general prohibitions on “exces-
sive” alcohol use and “frequenting” places where controlled substances
are sold, see R.123 at 5, which we have held are unduly vague.
See United States v. Thompson, 777 F.3d 368, 376–77, 379 (7th Cir. 2015).
No. 19-2096                                                   5

at the hearing, the district court referred only to one sentence
for all eight violations.
    Mr. Manyfield has appealed, arguing that the district
court did not explain adequately its reasons for imposing the
conditions of supervised release. Although he did not object
to these conditions at the sentencing hearing, we do not ap-
ply the waiver doctrine. The challenged conditions were nei-
ther included in the revocation petition, nor read aloud at
the hearing. Indeed, the Government concedes that “the dis-
trict court imposed numerous conditions of supervised re-
lease without defendant having sufficient notice of those
conditions and their precise formulation.” 7 Consequently,
Mr. Manyfield had no “meaningful opportunity” to object.
United States v. Flores, 929 F.3d 443, 450 (7th Cir. 2019) (ex-
plaining that “[w]e will find waiver … when the defendant
has notice of the proposed conditions, a meaningful oppor-
tunity to object, and she asserts (through counsel or directly)
that she does not object to the proposed conditions, waives
reading of those conditions and their justifications, challeng-
es certain conditions but not the one(s) challenged on appeal,
or otherwise evidences an intentional or strategic decision
not to object”), cert. denied, 140 S. Ct. 504 (2019).
    Turning to the merits, we agree with the parties that the
district court did not justify properly its imposition of the
conditions of supervised release. We have said that, in im-
posing conditions of supervised release, sentencing judges
should consider four factors:
          (1) the importance of advance notice of condi-
          tions being considered; (2) the need to justify

7   Gov’t’s Mot. to Vacate 13.
6                                                   No. 19-2096

          the conditions and the length of the term at
          sentencing by an adequate statement of rea-
          sons, reasonably related to the applicable
          § 3553(a) factors; (3) the goal of imposing only
          specific, appropriately-tailored conditions—
          which is to say, avoiding the imposition of
          vague or overbroad conditions; and (4) the re-
          quirement to orally pronounce all conditions,
          with the written judgment only clarifying the
          oral pronouncement in a manner that is not in-
          consistent with an unambiguous oral provi-
          sion.
United States v. Kappes, 782 F.3d 828, 838–39 (7th Cir. 2015);
see also United States v. Thompson, 777 F.3d 368, 376–77
(7th Cir. 2015). Here, the court summarily imposed “the
same conditions that were imposed before,” 8 so we cannot
tell from the sentencing transcript whether it considered
these factors in selecting which conditions to impose.
    Moreover, the court’s failure to explain its decision on
the conditions of release was not harmless. Because several
of the conditions had not been proposed in the probation of-
ficer’s prehearing report, Mr. Manyfield had no notice of the
conditions the court was considering. See Thompson, 777 F.3d
at 377–79. The parties also have identified many conditions
that have been deemed vague. These shortcomings require
us to vacate the portion of the sentence imposing the condi-
tions of supervised release. See United States v. Moose,
893 F.3d 951, 960, 962 (7th Cir. 2018); United States v. Miran-
da-Sotolongo, 827 F.3d 663, 671–72 (7th Cir. 2016).

8   R.136 at 29:12–13.
No. 19-2096                                                   7

    The only issue, then, is the scope of the remand.
Mr. Manyfield argues that our holding in United States
v. Mobley, 833 F.3d 797 (7th Cir. 2016), mandates plenary re-
sentencing for any Thompson error. By contrast, the Govern-
ment contends that we should remand as to the conditions
of supervised release because the court adequately justified
the prison sentence.
   We agree with the Government and remand for recon-
sideration of only the conditions of supervised release. In
Mobley, we held that a district court instructed to resentence
a defendant “in light of Thompson” must conduct a full re-
sentencing “unless the opinion and mandate specify other-
wise.” 833 F.3d at 801. We may order, however, a limited
remand when there is no cause to disturb the prison sen-
tence or term of supervision. See 28 U.S.C. § 2106; Moose,
893 F.3d at 962 (affirming the defendant’s sentence and term
of supervised release, but remanding “for the limited pur-
pose of addressing th[e] conditions of supervised release”).
   Here, the district court amply justified the two-year pris-
on sentence. It stated that the maximum term was necessary
to deter Mr. Manyfield because his violations showed he
was a danger to the community. See 18 U.S.C. § 3553(a).
Moreover, the court’s comment that “the only reason I’m go-
ing to impose a 24-month sentence is because I can’t impose
more” 9 convinces us that it would impose the same term of
imprisonment regardless of any changes to the conditions of
supervised release. We acknowledge the “interplay” be-
tween the custodial and supervised-release portions of the
sentence, Kappes, 782 F.3d at 867, but here the district court’s

9   R.136 at 29:4–5.
8                                                   No. 19-2096

remarks leave no room for doubt as to the appropriateness
of the sentence. We also note that in his opening brief—filed
before the Government conceded error—Mr. Manyfield did
not challenge the term of imprisonment.
    Likewise, we see no need to remand for reconsideration
of the term of supervised release in view of the court’s dis-
cussion about the need for specific deterrence. Although the
court did not tie explicitly this concern to the lifetime term of
supervised release, there is no need to justify separately
terms of imprisonment and supervised release when the
same explanation reasonably supports both. See United States
v. Bloch, 825 F.3d 862, 869–70 (7th Cir. 2016). Here,
Mr. Manyfield’s repeated violations of the conditions of re-
lease, attempts to conceal his behavior, and failure to attend
sex-offender treatment suggest that less severe measures had
proven to be ineffective deterrents. The district court, there-
fore, reasonably concluded that a lifetime term of supervi-
sion was necessary. See Moose, 893 F.3d at 960 (extending
prison-sentence rationale where it applied “equally well” to
term of supervision).
    Last, the parties correctly note that, because
Mr. Manyfield’s original sentence included a single term of
supervised release, the district court may impose, upon rev-
ocation, only one term of imprisonment and supervised re-
lease. See United States v. Eskridge, 445 F.3d 930, 934 (7th Cir.
2006). The new judgment should reflect this principle.
   We VACATE and REMAND for a limited resentencing
on the conditions of supervised release.
                 VACATED in part and REMANDED in part